COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


JOHN JAY FLANNER
                                               MEMORANDUM OPINION *
v.   Record No. 0944-96-3                          PER CURIAM
                                                DECEMBER 10, 1996
BETTY HARRIS FLANNER


             FROM THE CIRCUIT COURT OF TAZEWELL COUNTY
                      Donald R. Mullins, Judge

           (Gary G. Gilliam; McAfee & Associates, P.C.,
           on brief), for appellant.
           (Robert M. Galumbeck; Dudley, Galumbeck &
           Simmons, on brief), for appellee.



     John Jay Flanner (husband) appeals the decision of the

circuit court awarding medical benefits and spousal support to

Betty Harris Flanner (wife).    Husband contends that the trial

court erred in (1) awarding wife medical benefits where wife

failed to prove constructive desertion; and (2) awarding wife

spousal support without considering the statutory factors.     Upon

reviewing the record and briefs of the parties, we conclude that

this appeal is without merit.   Accordingly, we summarily affirm

the decision of the trial court.   Rule 5A:27.

     "No ruling of the trial court . . . will be considered as a

basis for reversal unless the objection was stated together with

the grounds therefor at the time of the ruling . . . ."    Rule

5A:18.   Thus, the Court of Appeals will not consider an argument
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
on appeal which was not presented to the trial court.   Jacques v.

Commonwealth, 12 Va. App. 591, 593, 405 S.E.2d 630, 631 (1991).

     The record contains no evidence that husband raised before

the trial court the challenges to the payment of medical benefits

and spousal support which he now raises on appeal.   The order

from which this appeal is taken was endorsed by husband's counsel

"Seen and Objected to."   No transcript was filed and the written

statement of facts does not indicate that husband raised the

arguments which form the basis for his appeal.   "We cannot assume

that appellant's objection and reasons were proffered but not

made a part of the record."   Lee v. Lee, 12 Va. App. 512, 516,

404 S.E.2d 736, 738 (1991) (en banc).

     Accordingly, Rule 5A:18 bars our consideration of these

questions on appeal.   Moreover, the record does not reflect any

reason to invoke the good cause or ends of justice exceptions to

Rule 5A:18.   Therefore, the decision of the circuit court is

summarily affirmed.
                                                        Affirmed.




                                 2